Citation Nr: 1401369	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthralgia of right knee with degenerative joint disease secondary to injury.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.

This appeal to the Board of Veterans' Appeals  (Board) arose from a December 2005 rating decision in which the RO in Columbia, South Carolina, inter alia, denied a rating in excess of 10 percent for the Veteran's right knee disability.  In December 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which certified the appeal to the Board. 

In August 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In January 2010, the Board expanded the appeal to include a claim for a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a May 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.  

In January 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for compliance with its prior remand.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2012 SSOC) and returned the appeal to the Board for further consideration.  In December 2012, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

Most recently, in February 2013, the Board remanded the claims on appeal to the RO, via the AMC, for compliance with its prior remands.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an October 2013 SSOC), and returned the appeal to the Board for further consideration.  

The Board notes that, during the pendency of the appeal, the RO granted a separate 10 percent rating for limited extension of the right knee, effective July 18, 2013 (as reflected in an August 2013 rating decision).  [The Board notes, parenthetically, that the RO's action in this regard is consistent with an opinion of VA's General Counsel: VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).].  In light of the RO's actions, the Board has recharacterized the matters on appeal as reflected on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as previously noted in the January 2012 and February 2013 remands, in the November 2011 written brief presentation, the Veteran's representative raised the issues of service connection for migraines and for a mental disorder.  Moreover, in a December 2012 written brief presentation, the Veteran's representative also raised the issues of service connection for a bilateral foot disability, leg length discrepancy, left knee disability, coronary artery disease, diabetes and gastroesophageal reflux disease.  These claims for service connection have not yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action. 


REMAND

Unfortunately, the Board finds that further RO action is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

Pertinent to all claims on appeal, the most recent SSOC issued in November 2013 indicates that VA treatment records dated from March 2012 to October 2013 from the VA Medical Center (VAMC) in Hampton, Virginia were reviewed.  Moreover, the most recent July 2013 VA examination report also indicated that the Veteran was treated for his right knee at the VAMC in 2012 and 2013.  However, these records have not been associated with the claims file.  In fact, the most recent VA treatment records associated with the paper claims file are dated in January 2008, and the Veteran's Virtual VA and VBMS files do not include any additional VA treatment records. Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

While these matters are on remand, to ensure that all due process requirements are met, the RO should again give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of each higher rating claims should include consideration of whether "staged rating" of the disabilityis appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for higher ratings for right knee disabilities,  as well as the claim for a TDIU, in light of light of all pertinent evidence and legal authority (to include consideration of whether staged rating,of either knee disability is appropriate). 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


